                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

 UNITED STATES OF AMERICA                       )
                                                )     Case No. 2:18CR00003
                                                )
 v.                                             )
                                                )     OPINION AND ORDER
                                                )
 ROY LEE DYKES, ET AL.,                         )      By: James P. Jones
                                                )      United States District Judge
           Defendants.                          )


      Kari K. Munro, Assistant United States Attorney, M. Suzanne Kerney-Quillen,
Special Assistant United States Attorney, UNITED STATES ATTORNEY’S OFFICE,
Abingdon, Virginia, for the United States; Melvin L. Hill, MELVIN L. HILL, P.C.,
Roanoke, Virginia, for Defendant Roy Lee Dykes; Jay H. Steele, Lebanon, Virginia,
for Defendant Leila Varretta Hector.

       The defendants, Roy Lee Dykes and Leila Varretta Hector, have each filed a

Motion for New Trial based on alleged unfairly prejudicial testimony by a law

enforcement witness during cross-examination. I previously denied the defendants’

oral Motion for Mistrial as to this issue and I similarly find that the defendants are

not entitled to a new trial.

                                          I.

       After a five-day jury trial, the defendants were convicted of conspiracy to

distribute or possession with intent to distribute controlled substances. Hector was

convicted of one count of distributing or possessing with intent to distribute 50
grams or more of methamphetamine.           Dykes was convicted of one count of

distributing or possessing with intent to distribute various controlled substances, as

well as seventeen counts of distributing or possessing with intent to distribute

methamphetamine, heroin, cocaine, oxycodone, and alprazolam.

      On the third day of trial, the government called William Corey Duke, a special

agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), to

testify in its case-in-chief. Duke’s testimony during direct examination focused on

his surveillance of the defendants prior to their arrests, his role in arresting Dykes,

and his pre-arrest interview of Hector.

      During cross-examination, Hector’s counsel asked Duke whether Hector had

admitted knowledge of Dykes’ drug trafficking activity during her interview. Trial

Tr. 24, ECF No. 625. Duke answered as follows:

      No, she did not. She just said that she knows he did things and that she
      was attracted to him because he’d been in prison before and was kind
      of a bad guy. But that as far as specific knowledge of this activity, she
      just said that she tried to mind her own business.

Id.

      Although neither Dykes’ nor Hector’s attorney objected to Duke’s answer, I

promptly instructed the jury,

      Ladies and gentlemen, I think the question was asked, what — she
      never admitted knowledge of what her husband did. And the agent
      answered that and [s]he said no. Then he went on to say something,
      certain other things. I want you to disregard those. Those don’t have


                                          -2-
       anything to do with this case. Put them out of your mind. They were
       not asked and they’re irrelevant to the issues in this case.

Id. at 24–25.

       Following the conclusion of Duke’s testimony, outside of the presence of the

jury, both defendants orally moved for a mistrial based on Duke’s statement

indicating that Dykes had been in prison and was a “bad boy,” a characteristic that

Hector admired. The government responded that the court’s curative instruction was

sufficient to address any potential undue prejudice. The government also asserted

that Duke’s testimony was not prejudicial because Dykes had forecasted his intent

to testify in his counsel’s opening statement, and the government planned to impeach

him with his criminal history. I denied the Motions for Mistrial, and I stated on the

record that my immediate curative instruction was sufficient to mitigate the potential

prejudice. I also noted that Duke’s statement was not elicited by government

counsel.

       Dykes later did testify in his own defense and was impeached by the

government with his extensive criminal record. Hector did not testify. At the close

of the trial, I issued the following additional admonishment during my instructions

to the jury:

       When I sustained an objection to a question the witness was not allowed
       to answer it. Do not attempt to guess what answer might have been
       given had I allowed the question to be answered. Similarly, when I told
       you not to consider a particular statement, you were told to put that


                                         -3-
      statement out of your mind, and you may not refer to that statement in
      your deliberations.

Final Jury Instr. No. 1, ECF No. 571 (emphasis added).

      In their respective Motions for New Trial, the defendants reassert that Duke’s

nonresponsive answer during cross-examination was unduly prejudicial and

improperly influenced the jury to convict them.

      In opposition, the government argues that it had planned to present Dykes’

past convictions as impeachment evidence during its cross-examination of him

pursuant to Rule 609 of the Federal Rules of Evidence, and the government had

notified him of its intention to do so if he testified at trial. The government also

contends that Duke’s response occurred during cross-examination by Hector rather

than being improperly elicited by the government during its direct examination. The

government also emphasizes that there was overwhelming evidence presented of the

defendants’ guilt, lessening the likelihood of prejudice. Finally, the government

maintains that my immediate curative instruction after the agent’s testimony was

enough to cure any potential undue prejudice.1


      1
           The recorded interview of Hector by agent Duke was introduced into evidence
by the government during his testimony without objection by the defendants, Trial Tr. 11,
ECF No. 625, but was never played by the government to the jury, either in whole or in
part. The recording, which lasts in total one hour and 35 minutes, contains Hector’s
statement at issue, just as Duke related it at trial. Ex. No. 113, 16:58–17:16. The
government argues that since there was no objection to the introduction of the recording,
any objection to Duke’s statement was waived. However, under the circumstances, I am
not disposed to rely upon a waiver. There is no evidence that the jury actually listened to
the recording.
                                           -4-
                                           II.

      Under Rule 33 of the Federal Rules of Criminal Procedure, the court may

grant a defendant’s motion for a new trial “if the interest of justice so requires.” Fed.

R. Crim. P. 33(a). The Fourth Circuit has held that “a trial court should exercise its

discretion to award a new trial sparingly, and a jury verdict is not to be overturned

except in the rare circumstance when the evidence weighs heavily against it.” United

States v. Smith, 451 F.3d 209, 217 (4th Cir. 2006) (internal quotation marks and

citation omitted). I find that an evidentiary hearing is not necessary to determine the

pending motions, as I am familiar with the trial evidence and the grounds the

defendants are asserting for a new trial. United States v. Greene, 581 F. App’x 280,

282 (4th Cir. 2014) (unpublished).

      The Fourth Circuit has set out four factors that courts must consider when

evaluating the prejudicial effect of an inadmissible statement. United States v.

Mitchell, 1 F.3d 235, 241 (4th Cir. 1993). These include: (1) The degree to which

the statement has a tendency to mislead the jury and to prejudice the accused; (2)

whether the remarks were isolated or extensive; (3) absent the remarks, the strength

of competent proof introduced to establish the guilt of the accused; and (4) whether

the comments were deliberately placed before the jury to divert attention to

extraneous matters. Id.




                                          -5-
      As for the first factor, I find that Duke’s improper answer had little tendency

to mislead the jury and was not unduly prejudicial. Dykes’ criminal record was later

introduced to the jury during his cross-examination as impeachment evidence. The

agent clearly stated that Hector denied knowing of her husband’s criminal activities.

The fact that he had been in prison was connected to her attraction to him as a “bad

boy” rather than by any current criminal conduct.

      As for the second factor, I find that Duke’s reference to Hector’s statements

was fleeting and isolated to a single occurrence. See United States v. Allen, No. 92-

5807, 1993 WL 475968, at *1 (4th Cir. 1993) (unpublished) (upholding denial of

defendant’s motion for mistrial because witness’s reference to the defendant’s prior

incarceration came up only incidentally, and finding that a new trial was not

necessary). In the mistrial context, the Fourth Circuit recently reaffirmed that a stray

reference to a defendant’s prior incarceration does “not amount to prejudicial

testimony requiring a mistrial.” United States v. Smith, 919 F.3d 825, 841 n. 12 (4th

Cir. 2019). Duke’s answer only vaguely referred to Dykes’ criminal record and did

not detail the extent or nature of his record; he merely repeated Hector’s statement

that she knew Dykes had been to prison at some point.

      As for the third factor, the government presented voluminous evidence

supporting the jury’s verdict that included numerous witnesses and hundreds of

exhibits relating to Dykes’ and Hector’s criminal activity. United States v. Morrow,


                                          -6-
731 F.2d 233, 235 n. 4 (4th Cir. 1984) (holding that codefendant’s reference to

defendant’s prior incarceration did not require a mistrial due to the “abundant and

cumulative evidence” against the defendant). The evidence consisted of numerous

video and audio recordings of undercover drug deals with Dykes, a cooperating

defendant’s testimony as to the contours of the conspiracy, law enforcement

testimony detailing defendant interviews and searches, firearms and narcotics seized

from the defendants, and incriminating statements made by Dykes and Hector during

their respective interviews with law enforcement.

      With respect to the fourth factor, Duke’s statement occurred during cross-

examination rather than direct examination by the government. While the agent was

not asked a question that logically would have led to his statement at issue, it was

not far afield from it, in that it involved Hector’s statement to the agent denying her

knowledge of Dykes’ drug dealing. I find that it was not deliberately elicited to be

put before the jury and to distract it from the current criminal allegations. See Allen,

1993 WL 475968, at *1 (explaining that “[t]his is not a case where the Government

improperly attempted to put the matter before the jury or where repeated mention of

the previous incarceration nor other misconduct occurred”) (citation omitted).

      Finally, I find that my immediate curative instruction and general instruction

to the jury were sufficient to negate any potential prejudice. See United States v.

Johnson, 610 F.2d 194, 196 (4th Cir. 1979) (finding that the prosecution had “solidly


                                          -7-
proved its case” and the strong curative instruction given by the trial judge was

sufficient); United States v. Jackson, 585 F.2d 653, 663 (4th Cir. 1978) (holding that

even where the government’s witness volunteered an improper statement during

cross examination, mistrial was not required after the court’s cautionary instruction

to the jury); see also United States v. Burfoot, 899 F.3d 326, 342 (4th Cir. 2018)

(noting that “juries are presumed to follow the judge’s instructions”).

      Based on my consideration of these factors, I conclude that justice does not

require a new trial.

                                         III.

      For the foregoing reasons, it is ORDERED that the defendant’s respective

Motions for New Trial, ECF No. 586 and ECF No. 588, are DENIED.


                                                ENTER: December 11, 2019

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                         -8-
